United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Hackensack, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1145
Issued: December 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 13, 2011 appellant, through her attorney, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) merit schedule award decision dated
December 20, 2010. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than an eight percent permanent impairment to
her left lower extremity.
FACTUAL HISTORY
Appellant, a 26-year-old letter carrier, injured her left knee when she slipped while
ascending a flight of stairs on May 12, 2007. She filed a claim for benefits on May 16, 2007,
which OWCP accepted for left knee contusion. On September 20, 2007 appellant filed a Form
CA-2 claim for occupational disease for a left knee condition which she alleged was causally
1

5 U.S.C. § 8101 et seq.

related to employment factors under case number xxxxxx367. OWCP accepted the claim for
dislocation of the left patella. It commenced payment for temporary total disability
compensation as of September 19, 2007 and placed her on the periodic rolls.
On December 23, 2008 appellant underwent arthroscopic surgery for ligament
reconstruction.
Appellant returned to light duty on May 11, 2009. She filed another Form CA-2 claim
for occupational disease for a left knee condition on June 28, 2009 under case number
xxxxxx815; OWCP accepted this claim for acute exacerbation of left medial collateral ligament
sprain. The claims were combined under case number xxxxxx819.
In a November 12, 2009 report, Dr. Arthur Becan, Board-certified in orthopedic surgery,
found that appellant had an 18 percent permanent impairment of the left lower extremity
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (sixth edition) (A.M.A., Guides). He advised on examination that appellant had
complaints of daily left knee pain, swelling and stiffness of intermittent severity. Dr. Becan
stated that she also had complaints of instability with locking of her left knee. He diagnosed
post-traumatic internal derangement to the left knee, recurrent patellofemoral instability to the
left knee and post-traumatic chondromalacia patella in the left knee. Dr. Becan rated a class 2,
16 percent disability based on left patellar subluxation with instability pursuant to the sixth
edition of the A.M.A., Guides. He determined that appellant had a default impairment of class 1,
which yielded a grade C impairment of two percent at Table 16-3, page 510 of the A.M.A.,
Guides.2 Applying the net adjustment formula at pages 521-22 of the A.M.A., Guides,3
Dr. Becan found that appellant had a class 2 impairment, the rating utilized for a moderate
problem for left knee, patellar subluxation or dislocation. He found that the grade at Table 16-6
for functional history was 2, for a moderate problem; the grade for physical examination at Table
16-7 was 1, for a mild problem; and the grade at Table 16-8 for clinical studies was 1, for a mild
problem. Dr. Becan then subtracted the grade modifier of 1 from grade 2 at Table 16-6 and from
grade 1 at Tables 16-7 and 16-8; this yielded a total, adjusted 18 percent impairment of the left
lower extremity impairment.
In order to determine whether appellant could return to her usual job as a letter carrier,
OWCP referred her for a second opinion examination with Dr. Stanley Soren, Board-certified in
orthopedic surgery. In a February 23, 2010 report, Dr. Soren stated findings on examination and
made findings on appellant’s ability to perform work. He reviewed a list of questions pertaining
to whether she could return to her usual job. Dr. Soren did not conduct an impairment evaluation
or render an opinion as to whether appellant had any impairment stemming from her accepted
left knee conditions.
On March 11, 2010 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left lower extremity.

2

A.M.A., Guides 510.

3

Id. at 521-22.

2

In a June 10, 2010 report, Dr. Henry J. Magliato, Board-certified in orthopedic surgery
and an OWCP medical adviser, reviewed the reports from Drs. Becan and Soren and found that
appellant had an eight percent permanent impairment under the A.M.A., Guides. He opined that
Dr. Becan used the wrong figures in the net modifier adjustment formula and rendered a grade
modifier of +2 in his calculations instead of the proper figure, a -2. Dr. Magliato further stated
that Dr. Becan based his rating on patella subluxation with moderate instability, a class 2 rating,
without sufficient, supporting objective findings. He advised that Dr. Becan’s examination did
not indicate that there was moderate patella instability, crepitus or pain on patellofemoral
compression, which constituted evidence that the patella was no longer subluxing. Dr. Magliato
also stated that Dr. Soren’s February 23, 2010 report did not mention any patella instability in the
left knee, merely indicating that she had mild grinding. He therefore rated a class 1 impairment
on page 510, Table 16-3, for mild instead of moderate instability in the patella, which rendered
an eight percent impairment for the left lower extremity under that table.
On July 23, 2010 OWCP granted appellant a schedule award for an eight percent
permanent impairment of the left lower extremity for the period November 12, 2009 to April 13,
2010, for a total of 23.04 weeks of compensation.
On July 28, 2010 appellant, through her attorney, requested an oral hearing, which was
held on November 5, 2011.
By decision dated December 20, 2010, an OWCP hearing representative affirmed the
July 23, 2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.7

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

6

Id.

7

Veronica Williams, 56 ECAB 367, 370 (2005).

3

ANALYSIS
On appeal, appellant’s counsel argues that a conflict in medical opinion exists between
Dr. Becan and Dr. Magliato concerning the nature and the extent of permanent impairment
caused by the accepted left knee condition. The Board finds that there is a conflict in the
medical evidence between these two physicians of record. Dr. Becan rated an 18 percent
impairment to the left lower extremity pursuant to the sixth edition of the A.M.A., Guides based
on a class 2, moderate impairment for patellar instability. He stated in his report that appellant
had complaints of instability with locking of her left knee, diagnosed post-traumatic internal
derangement to the left knee with recurrent patellofemoral instability to the left knee, posttraumatic chondromalacia patella in the left knee and patellar subluxation with instability.
Dr. Magliato, an OWCP medical adviser, found that appellant had an eight percent impairment
of her left lower extremity pursuant to the sixth edition of the A.M.A., Guides. He disagreed
with Dr. Becan’s finding of a moderate impairment based on patellar instability, finding that she
only rated a mild, class 1 impairment for patellar instability based on subluxation or dislocation
which yielded an eight percent impairment under Table 16-3, page 510.
The Board notes that Dr. Becan presented a probative, well-supported method for
calculating an impairment of the left lower extremity, which was in conformance with the
applicable protocols of the A.M.A., Guides. Further, Dr. Magliato’s reliance on Dr. Soren’s
opinion for purposes of an impairment rating was in error. Dr. Soren was asked by OWCP to
determine whether appellant was capable of returning to her usual job as a letter carrier and to
evaluate the extent of her disability. His report did not contain findings intended to evaluate
impairment of the accepted left knee condition and therefore is of no probative value with regard
to consideration of a schedule award. Therefore a conflict exists in the medical opinion evidence
between Dr. Becan and Dr. Magliato as to the degree of impairment caused by appellant’s
accepted left patellar knee condition.
Accordingly, the Board set aside the December 20, 2010 OWCP decision and remands
for referral of appellant, the case record and a statement of accepted facts to an appropriate
independent medical specialist to determine the nature and the degree of appellant’s permanent
impairment to her accepted left knee condition. The impartial specialist should be instructed to
provide the appropriate net adjustment for functional history, the final overall adjustment grade,
and the correct modifier for clinical studies. On remand, OWCP should instruct the impartial
medical specialist to resolve this conflict and to clearly indicate the specific background and
protocols of the A.M.A., Guides upon which he based his opinion. After such further
development of the record as it deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The December 20, 2010
decision is remanded for further development of the medical evidence.

4

ORDER
IT IS HEREBY ORDERED THAT the December 20, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case is remanded to OWCP for further
action consistent with this decision of the Board.
Issued: December 6, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

